COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-17-00432-CV


IN RE E.D.                                                              RELATOR


                                     ----------

                          ORIGINAL PROCEEDING
                      TRIAL COURT NO. 2009-20520-158

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      The trial court clerk has sent this court copies of the trial court’s December

21, 2017 orders vacating its November 29, 2017 temporary orders and

December 13, 2017 temporary restraining order.          Because relator has not

challenged any other trial court order in this original proceeding, we dismiss the

original proceeding as moot.

                                                   PER CURIAM

PANEL: BIRDWELL, WALKER, and MEIER, JJ.

DELIVERED: December 28, 2017




      1
       See Tex. R. App. P. 47.4, 52.8(d).